Citation Nr: 0433304	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  00-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for low 
back strain, degenerative disc disease L2-3 and L3-4, central 
and slightly right-sided small disc herniation at L5-S1; 
bulging annulus L23.

4.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for residuals of 
a dislocated right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 1999 and unverified service from October 2001 to 
July 2003.

This appeal is from February and April 2000 rating decisions 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The veteran has subsequently 
relocated to a location served by the San Juan, Puerto Rico, 
RO, which is now the agency of original jurisdiction for this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A rating action of September 2004 noted the veteran's naval 
service, as above, and also service from October 1, 2001, to 
July 26, 2003.  The nature of this service is undocumented in 
the claims file.  An undated Notice of Waiver of VA 
Compensation or Pension to Receive Military Pay and 
Allowances reports the veteran was a reservist or guardsman 
during fiscal year 2001 with 59 training days.  Compensation 
and Pension Award documents suggest the veteran had only 
drill duty, but the nature of his service is not clear from 
these documents.

It is reasonably likely that the veteran had some medical 
examinations related to this service whatever its nature.  
Moreover, the reasonable likelihood of treatment at a naval 
or military facility for conditions for which he seeks 
service connection or 


increase in compensation triggers VA's duty to assist him to 
obtain medical records in federal custody.  The contents of 
such medical records is unknown, consequently action on all 
issues on appeal must be deferred.

The veteran's last examination of his lumbar spine was in May 
2002.  The ranges of motion reported did not include 
rotation.  The data available, therefore, is inadequate to 
apply the general rating formula for diseases and injuries of 
the spine promulgated since that examination.  See 38 C.F.R. 
§ 4.71a (2004).

The report of the May 2002 examination of the right shoulder 
includes answers to questions that are not of record.  "3. 
N/A, 4. No," is not useful information.  In light of the 
veteran's participation in service activities since the 
examination, another examination will help clarify the 
disability picture.

VA denied the veteran's claim for service connection for 
migraine headaches in April 2000 because it was not well 
grounded.  He did not have a VA examination.  A well-grounded 
claim is no longer a prerequisite for a VA examination.  His 
complaints of headaches in service and current claim are 
sufficient to warrant examination.

The veteran failed to report for a psychiatric examination in 
July 2004.  When a claimant for service connection for 
disability compensation fails to report for an examination 
that VA deems necessary to determine entitlement, the claim 
shall be decided on the available evidence.  38 C.F.R. 
§ 3.655 (2004).  Determination whether the veteran now has 
depression is crucial to his claim.  The veteran may have one 
more opportunity to report for psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain service medical records from 
September 1999 to the present from any 
National Guard or Reserve unit with which 
the veteran has served during that time.

2.  Request the veteran to report whether 
he has had any physician-ordered bed rest 
or medical treatment for his low back.  
Request the veteran to provide the 
information necessary for VA to obtain 
the relevant medical records if he has 
had either medically ordered bed rest or 
medical treatment, and obtain the 
pertinent records.

3.  Schedule the veteran for VA 
orthopedic, neurologic, and psychiatric 
examinations.  Provide each examiner the 
claims file.

?	Orthopedic:  Assess the current 
severity of low back and right 
shoulder conditions.  Report whether 
there is pain in the right shoulder 
or low back.  Report complete ranges 
of motion and whether motion is 
painful, decreases with repetition, 
increases in pain with repetition, 
suffers excess fatigability, and 
whether there are periodic flare-ups 
of symptoms that decrease function 
of the low back or of the right 
shoulder.

?	The low back examination shall 
include a clinical interview for 
intervertebral disc symptoms, 
including frequency and severity of 
episodes and testing and observation 
for intervertebral disc symptoms.

?	Neurologic:  The examination is to 
diagnose or rule out migraine 
headaches.  Based on clinical 
interview and review of the claims 
file with 


service medical records, the 
examiner shall provide an opinion 
whether it is less than, equal to, 
or greater than 50 percent probable 
that any current migraine or 
migraine-type headache disorder 
originated in service.

?	Psychiatric:  Diagnose or rule out 
depression or any other Axis I 
disorder.  Based on interview and 
review of the claims file, provide 
an opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that any current diagnosis 
originated in service.

4.  Readjudicate the four claims at 
issue.  If any claim remains denied, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




